 In the Matter of AMERICAN CAN COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LODGE 304, PETITIONERCase No. 2-R-7652SECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJuly 19,19.18On January 27, 1948, the National Labor Relations Board issuedits Decision and Direction of Election in the above-entitled proceeding.,On February 11, 1948, all parties jointly filed with the Board a"Request for Board Approval of Consent of Parties as to VotingGroup and as to Extension of Time for Conduct of Election." 2There-after, on March 23, 1948, the Board issued a Supplemental Decisionand Order 3 modifying the description of the voting group to read asfollows :All tool and die makers and their apprentices, and shop mainte-nance, and production machinists, and their apprentices at theEmployer's Hudson Plant, excluding tool crib attendants, toolgrinders and their helpers, production mechanics and productionmechanics-in-training, and supervisors as defined in the Act.Upon the issuance of said Supplemental Decision and Order theEmployer requested the Board further to amend the description ofthe voting group by including therein tool grinders and their helpers,production mechanics, and production mechanics-in-training.On April 20, 1948, the Board ordered that the case be remandedfor further hearing,4 for the purpose of taking additional testimonyconcerning the composition of the voting group with particular at-tention to the functions, duties, and relationships of tool and diemakers, machinists in all departments, tool grinders and their helpers,production mechanics, and production mechanics-in-training.1 75 N L R. B. 1127.2On February 24, 1948, the Board extended the time for holding the electionto sixty{60) days fromthe date ofissuanceof the Direction of Election.8 76 N. L R B 945.4 The Board also orderedthat the electiondirected in this proceeding be stayed untilfurther orderof the Board.78 N. L. R. B., No. 52.416 AMERICAN CAN COMPANY417Pursuant to the Board's order of April 20, 1948, a hearing was heldbefore a hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in this case, the Board 5 makes the followingfindings :The tool grinders and their helpers work in close relationship withtool and die makers and machinists in the machine shop. They doexternal and internal grinding on tools as well as surface grindingon machine parts, although they cannot handle all tools in the machineshop.They are under the same supervision as the other employeeswith whom they work in the machine shop, and theirwage rates arecomparable with those of the machinists, and they are required toserve an apprenticeship of 4 years.As to the production machinists and production mechanics, the rec-ord shows that these employees have essentially the same duties andperform the same type of work for approximately 75 to 95 percent oftheir working time.The technical skill required of employees in thesetwo categories is substantially the same except that production ma-chinists may spend from 5 to 15 percent of their working time in themachine shop fabricating new parts. Production machinists, and pro-duction mechanics and production mechanics-in-training, are substan-tially interchangeable.From the foregoing facts and upon the entire record in the case, weare of the opinion that tool grinders and their helpers, and productionmechanics and production mechanics-in-trainingpossess similar skills,perform comparable work, and have a community of interests with theemployees in the voting group as previously established by the Board.Accordingly, we shall include in the voting group, tool grinders andtheir helpers, and production mechanics and production mechanics-in-training.In accordance with the foregoing, we shall direct that an election beheld among all tool and die makers and their apprentices, and shop,maintenance, and production machinists and their apprentices, toolgrinders and their helpers, production mechanics and production me-chanics-in-training, at the Employer's Hudson plant, excluding toolcrib attendants, and supervisors as defined in the Act.If, in this election, the employees select the Petitioner, they willbe taken to have indicated their desire to constitute a separate bar-gainingunit.We shall not place the name of the Intervenor, Federal6Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members[Houston, Reynolds, and Gray]. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDLabor Union, Local 23393, on the ballot, inasmuch as it is not in com-pliance with the filing requirements of Section 9 (f), (g), and (h)of the Act.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Second Direction, under the directionand supervision of the Regional Director for the Second Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in thevoting group described above who were employed during the pay-rollperiod immediately preceding the date of this Second Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be representedby International Association of Machinists, Lodge 304, for the pur-poses of collective bargaining.